United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                December 15, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-10972


                  IRMA JEAN JAMES and TERRI LARY,


                                               Plaintiffs-Appellees,


                               VERSUS


                   CITY OF DALLAS TEXAS; ET AL,


                                                         Defendants,

                       CITY OF DALLAS TEXAS,


                                               Defendant-Appellant.




            Appeal from the United States District Court
        For the Northern District of Texas, Dallas Division

                          (3:98-CV-436-R)

Before DeMOSS, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Appellee Irma Jean James brought suit on behalf of a certified

class against Appellant City of Dallas (the “City”) and Aquila

Allen, a former administrator of the City’s Urban Rehabilitation


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Standards Board (“URSB”), seeking damages based on the City’s order

of demolition of a building James owned and injunctive relief

related primarily to the lien the City imposed on the property to

secure the cost of such demolition. James subsequently amended her

complaint several times, eventually non-suiting her claim against

Allen, adding plaintiff Terri Lary, and adding the United States

Department of Housing and Urban Development (“HUD”) as a defendant.

James     and      Lary   (collectively,      “Plaintiffs”)    also       sought

certification of two classes under FED. R. CIV. P. 23(b)(2).              After

conducting a hearing on Plaintiffs’ proposed class certifications

in October 1999, the district court entered an order certifying two

classes under Rule 23(b)(2), one of which was based on due process

claims and the other on racial discrimination grounds.                The City

appealed the district court’s certification determinations.

      A panel of this Court modified the number of claims for which

the Plaintiffs could potentially recover under the due process

class and concluded that Plaintiffs failed to demonstrate Article

III     standing     to   seek   the    relief   requested    for   the    race

discrimination class.        James v. City of Dallas, 254 F.3d 551, 573

(5th Cir. 2001) (“James I”).           The court in James I determined that

the due process class could seek potentially available injunctive

relief on seven of their original twelve requests: “(1) cancel the

debt assessed for demolition costs and associated fees/interest and

file notice in the public deed records that the debt was cancelled,

(2) file a release of the lien in the public deed records, (3)

                                         2
ensure that title is clear on the property, (4) ensure that all

City records concerning the property show the debt cancelled, (5)

refrain from taking any steps to enforce the lien or collect the

debt, (6) refrain from foreclosures based on demolition liens, and

(7) refrain from retaliatory action such as refusing to issue

building permits.”     Id. at 564 n.10.

     On remand, the district court bifurcated the due process class

issues for a bench trial (over the City’s objection), leaving the

claims seeking individual money damages for a jury trial.               The

district court tried the due process claims without a jury on

December 9, 2002.    In August 2003, the district court entered its

findings of fact and conclusions of law, ordering a permanent

injunction against the City on the due process claims.           James v.

City of Dallas, No. 3:98-CV-436-R, 2003 WL 22342799 (N.D. Tex. Aug.

28, 2003) (“James II”).       The City timely filed the instant appeal.

     Having carefully reviewed the entire record of this case, and

having   fully   considered    the   parties’   respective   briefing   and

arguments, we find no reversible error in the district court’s

findings of fact and conclusions of law.         We therefore AFFIRM the

final judgment of the district court essentially for the reasons

stated in its order.

AFFIRMED.




                                      3